ON REMAND FROM THE SUPREME COURT OF FLORIDA

PER CURIAM.
We consider the present case after the Florida Supreme Court quashed our decision in Dobson v. Samson, 598 So.2d 139 (Fla. 5th DCA 1992), and remanded for reconsideration in light of Mize v. Mize, 621 So.2d 417 (Fla.1993). Dobson v. Samson, 623 So.2d 473 (Fla.1993). Because the trial court did not have the benefit of Mize when it made its findings of fact and conclusions of law, we vacate the trial court’s order and remand this cause for further proceedings consistent with Mize.
REVERSED and REMANDED.
GOSHORN and DIAMANTIS, JJ., concur.
GRIFFIN, J., dissents, with opinion.